Citation Nr: 0630592	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for an increased 
rating for bilateral hearing loss and for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal submitted in April 2005, addressing 
the issue of entitlement to an increased rating for bilateral 
hearing loss, the veteran indicated that he wanted to testify 
at a hearing before a Veterans Law Judge at the RO.  There is 
no indication in the record that a Travel Board hearing has 
been scheduled.  

With respect to the claim for an increased rating for 
tinnitus, the Board notes that the veteran filed a notice of 
disagreement with the RO's March 2003 determination in 
November 2003.  Although this notice of disagreement was 
timely, the RO failed to issue a statement of the case 
addressing this claim.  Where a statement of the case has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the 
Case reflecting its adjudication of the 
issue of entitlement to an increased 
rating for tinnitus.  The appellant should 
be afforded the appropriate period of time 
to respond.  If the veteran submits a 
timely substantive appeal, this matter 
should be included as part of the 
veteran's appeal.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

3.  The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


